Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION    
  
 Claims 1-20 are allowed. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 08/15/2022.
  

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Shukla (2013/0163607) para [0024] discloses the switch fabric system 100 includes a data plane and a control plane. The data plane of the switch fabric system 100 includes a data plane portion of the communications network  which facilitate transmission of data (e.g., data packets) between the edge devices 110-150. Stolarchuk (2016/0019044) para [0007] discloses the switches in the network forward network traffic between the end hosts during the software upgrade operation. The second controller identify at least first and second redundant partitions of switches in the network that are each coupled to all of the end hosts. Para [0012] discloses by performing the software upgrade operations on one controller at a time and one redundant partition of switches at a time, packets be forwarded between end hosts during the software upgrade operations without a noticeable reduction in network forwarding performance (e.g., without a level of packet loss that is detectable by a user of the end hosts).
Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “ receiving, over the network connection, from the second network device, a control-plane associated packet which is received at a port of the second network device; determining, via control-plane operations, updates to a portion of the plurality of data- plane-associated tables using the control-plane associated packet and transporting, over the network connection, to the non-redundant stackable switch, the determined updates to the portion of the plurality of data-plane-associated tables of the data- plane of the mobile computing device when the control plane of the non-redundant stackable switch is unavailable, wherein the non-redundant stackable switch is configured to receive the determined updates to the portion of the plurality of data-plane-associated tables and update the data-plane- associated tables of the non-redundant stackable switch” with the claimed invention of claims 1 and 16 as a whole.
Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “write a first set of bus-interconnect transactions to a bus interconnect of the mobile computing device based on the received control-plane update packet; read a second set of bus-interconnect transactions from the bus interconnect of the mobile computing device; encapsulate a payload comprising the second set of bus-interconnect transactions in a data-plane update message; and transmit, over the network connection, data-plane update packet to the non-redundant stackable, wherein the second bus-interconnect transport module of the non-redundant stackable is configured to receive the decapsulate the data-plane update packet and write the second set of bus-interconnect transactions to the bus interconnect to the non-redundant stackable to update the data-plane-associated tables of the data plane of the non-redundant stackable with the claimed invention of claim 19 as a whole.
Accordingly, claims 2-15,17-18 and 20 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471